In an action to recover $81,076.23, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Austin, J.), entered December 27, 2004, as granted those branches of the defendants’ motion which were to dismiss the complaint pursuant to CPLR 3211 (a) (7) insofar as asserted against the defendants Spearhead System Consultants (US), Ltd., and Elizabeth Vermeulen, and denied their cross application for leave to replead.
Ordered that the order is affirmed insofar as appealed from, with costs.
The complaint was properly dismissed insofar as asserted against the defendants Spearhead System Consultants (US), Ltd., and Elizabeth Vermeulen for failure to state a cause of action on the ground that the plaintiffs failed to state the nature of any duty owed by those defendants to them. Further, the Supreme Court providently exercised its discretion in denying the plaintiffs’ cross application for leave to replead as the plaintiffs failed to set forth a basis therefor (see Clark v Trois, 21 AD3d 439, 440 [2005], lv dismissed in part and denied in part 6 NY3d 829 [2006]). Miller, J.P., Luciano, Lifson and Covello, JJ., concur.